Case 3:18-cv-07502-EDL Document 6-5 Filed 12/13/18 Page 1 of 3




            Exhibit
              E
                        Case 3:18-cv-07502-EDL Document 6-5 Filed 12/13/18 Page 2 of 3


  From: AAA Jonathan Weed JonathanWeed@adr.org
Subject:RE: Keller Lenkner arbitrations
   Date:December 7, 2018 at 9:57 AM
     To:Ashley Keller ack@kellerlenkner.com, Jo Golub JGolub@keker.com, R. James Slaughter RSlaughter@keker.com, Tom Kayes
        tk@kellerlenkner.com, Warren Postman wdp@kellerlenkner.com, rmeny@keker.com
    Cc: AAA Heather Santo heathersanto@adr.org

     Dear Counsel,

     This will acknowledge receipt of the below e-mail and attached letter from Mr. Keller.

     Upon reviewing the parties’ correspondence and the filing documents, the AAA has made an administrative determination that Claimants have
     met its filing requirements by filing demands for arbitration providing for administration by the AAA under its Rules. Accordingly, in the absence
     of an agreement by the parties or a court order staying these matters, the AAA will proceed with the administration of the arbitrations.

     The parties may submit their arguments to the arbitrators for determination, upon their appointment.

     This will confirm that Respondent’s share of the administrative fees in the amount of $2,133.700.00 is due to the AAA by December 10, 2018.

     Please contact me if you have any questions or concerns.

     Sincerely,




                      AAA Jonathan Weed
                      Director of ADR Services
                      American Arbitration Association

                      T: 401 431 4745 F: 866 644 0234 E: JonathanWeed@adr.org
                      1301 Atwood Ave, Suite 211N, Johnston, RI 02919
                      adr.org | icdr.org | aaamediation.org
     The information in this transmittal (including attachments, if any) is privileged and/or confidential and is intended only for the recipient(s) listed above. Any review, use, disclosure, distribution or copying
     of this transmittal is prohibited except by or on behalf of the intended recipient. If you have received this transmittal in error, please notify me immediately by reply email and destroy all copies of the
     transmittal. Thank you.


     From: Ashley Keller <ack@kellerlenkner.com>
     Sent: Thursday, December 6, 2018 3:58 PM
     To: AAA Jonathan Weed <JonathanWeed@adr.org>; 'Jo Golub' <JGolub@keker.com>; R. James Slaughter
     <RSlaughter@keker.com>; Tom Kayes <tk@kellerlenkner.com>; Warren Postman <wdp@kellerlenkner.com>;
     rmeny@keker.com
     Cc: AAA Heather Santo <heathersanto@adr.org>
     Subject: Re: Keller Lenkner arbitrations

         This email originated outside of the American Arbitration Association. Use caution before opening attachments and/or clicking on links.

     Mr. Weed,

     Please see the attached letter.

     Thank you, and best regards,

     Ashley


     Ashley C. Keller
     Partner
     Keller | Lenkner
     150 N. Riverside Plaza, Suite 4270 | Chicago, IL 60606
     312.741.5222 | Website | Email




     From: AAA Jonathan Weed <JonathanWeed@adr.org>
     Date: Monday, December 3, 2018 at 1:16 PM
     To: 'Jo Golub' <JGolub@keker.com>, "R. James Slaughter" <RSlaughter@keker.com>, Tom Kayes
     <tk@kellerlenkner.com>, Ashley Keller <ack@kellerlenkner.com>, Warren Postman <wdp@kellerlenkner.com>,
     "rmeny@keker.com" <rmeny@keker.com>
     Cc: AAA Heather Santo <heathersanto@adr.org>
     Subject: RE: Keller Lenkner arbitrations

     Dear Counsel,
                   Case 3:18-cv-07502-EDL Document 6-5 Filed 12/13/18 Page 3 of 3


We are in receipt of the below e-mail and attached letter from Ms. Golub.

At this time, we request the comments of Claimants with respect to Ms. Golub’s letter. Said comments are due to the Association on or before
December 6, 2018.

Should you have any questions or concerns, please do not hesitate to contact me.

Sincerely,




                 AAA Jonathan Weed
                 Director of ADR Services
                 American Arbitration Association

                 T: 401 431 4745 F: 866 644 0234 E: JonathanWeed@adr.org
                 1301 Atwood Ave, Suite 211N, Johnston, RI 02919
                 adr.org | icdr.org | aaamediation.org

The information in this transmittal (including attachments, if any) is privileged and/or confidential and is intended only for the recipient(s) listed above. Any review, use, disclosure, distribution or copying
of this transmittal is prohibited except by or on behalf of the intended recipient. If you have received this transmittal in error, please notify me immediately by reply email and destroy all copies of the
transmittal. Thank you.


From: Jo Golub <JGolub@keker.com>
Sent: Friday, November 30, 2018 5:34 PM
To: AAA Jonathan Weed <JonathanWeed@adr.org>
Cc: R. James Slaughter <RSlaughter@keker.com>
Subject: Keller Lenkner arbitrations

    This email originated outside of the American Arbitration Association. Use caution before opening attachments and/or clicking on links.

Mr. Weed,

Please see the attached regarding the arbitration demands filed against Lyft by the Keller Lenkner firm. Please contact me if
you have any questions.

Thank you,
Jo Golub


Jo Golub
Keker, Van Nest & Peters LLP
633 Battery Street
San Francisco, CA 94111-1809
415 773 6691 direct | 415 391 5400 main
jgolub@keker.com | vcard | keker.com
